FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                                                                 January 31, 2011
                    UNITED STATES COURT OF APPEALS
                                                 Elisabeth A. Shumaker
                                                                    Clerk of Court
                                 TENTH CIRCUIT



 PAUL KEITH REYES,

               Plaintiff - Appellant,                    No. 10-2142
          v.                                           (D. New Mexico)
 STATE OF NEW MEXICO; VICTOR                (D.C. No. 1:10-CV-00343-JCH-RLP)
 MANUEL OLVERA, Badge No. 743;
 P.O. RICO, Badge No. 814; SHAWN
 MCWHETHEY MEMORIAL SUB-
 STATION,

               Defendants - Appellees.


                            ORDER AND JUDGMENT *


Before MURPHY, GORSUCH, and HOLMES, Circuit Judges.



      After examining appellant’s brief and the appellate record, this court has

determined unanimously that oral argument would not materially assist the

determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).

The case is therefore ordered submitted without oral argument.




      *
        This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
      Proceeding pro se, Paul Keith Reyes appeals the district court’s dismissal

of the civil rights complaint he brought pursuant to 42 U.S.C. § 1983. 1 Reyes

alleged he was deprived of his constitutional right to due process when

Defendants, two Albuquerque police officers, towed a vehicle from his parent’s

home. Reyes sought compensatory damages of $10 million for this alleged

constitutional violation.

      The district court concluded Reyes did not have standing to raise the due

process claim because he failed to allege any facts showing he suffered an

“invasion of a legally protected interest” as a result of Defendants’ actions.

Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992). By his own admission,

he does not have an ownership interest in the vehicle or the home from which it

was towed. Accordingly, the court dismissed Reyes’s complaint with prejudice

pursuant to 28 U.S.C. § 1915(e)(2)(B). The court also informed Reyes of its

intention to impose filing restrictions on him. In response, Reyes requested that

the district judge disqualify herself because she had previously ruled in other

cases involving him and he “suspect[ed]” she was biased in her decision-making.




      1
       Although Reyes’s pleadings also reference Bivens v. Six Unknown Named
Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971) , he has not asserted
any claims against any federal actors. See Romero v. Peterson, 930 F.2d 1502,
1506 (10th Cir. 1991) (“To state a Bivens action, plaintiff must allege
circumstances sufficient to characterize defendants as federal actors.”).
                                         -2-
In a separate order, the court refused to disqualify herself and imposed filing

restrictions.

       The matter before this court involves Reyes’s application for a certificate

of appealability, his appeal of the district court’s order of dismissal, his appeal of

the district judge’s refusal to disqualify herself, and his request to proceed on

appeal in forma pauperis. 2 Because this is a § 1983 action and not a habeas

corpus action, Reyes does not need a certificate of appealability to proceed and

we deny his application for a certificate of appealability as moot. After careful

review of Reyes’s appellate brief and the entire appellate record, it is clear the

district court properly concluded he lacks standing to pursue the claims raised in

his complaint. It is equally clear that the district court judge did not abuse her

discretion in denying Reyes’s request that she recuse herself. See United States

v. Mendoza, 468 F.3d 1256, 1262 (10th Cir. 2006) (Recusal is “appropriate only

where a reasonable person, were he to know all the circumstances, would harbor

doubts about the judge’s impartiality.”). Reyes’s appeal is “without merit in that

it lacks an arguable basis in either law or fact.” Thompson v. Gibson, 289 F.3d

1218, 1222 (10th Cir. 2002). We, thus, dismiss the appeal as frivolous pursuant

to 28 U.S.C. § 1915(e)(2)(B)(i). We also deny Reyes’s motion to proceed in

forma pauperis pursuant to 28 U.S.C. § 1915(a)(1) and remind him of his


       2
        Reyes does not raise any appellate challenge to the imposition of the filing
restrictions.

                                          -3-
responsibility for the immediate payment of any unpaid balance of the appellate

filing fee.

                                              ENTERED FOR THE COURT


                                              Michael R. Murphy
                                              Circuit Judge




                                        -4-